Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Regarding objections.
Applicant argues:
Without any admissions, the title is hereby amended to recite “IMAGE DISPLAY | DEVICE INCLUDING MOVEABLE DISPLAY ELEMENT AND IMAGE DISPLAY METHOD”.
Examiner replies that:
Withdrawn.
Regarding 35 USC § 112.
Applicant argues:
The drawings are objected to because FIGs. 1-13 are allegedly of insufficient quality. Without any admissions, Applicant hereby submits replacement sheets for FIGs. 1-13 that are of sufficient quality. Accordingly, Applicant respectfully requests withdrawal of the objection.
Examiner replies that:
The replacement drawings do not appear to be improved. Objection is maintained.
Regarding 35 USC § 112.
Applicant argues:
The Office Action contends that the claim elements of “display element’, “light transfer unit”, and “drive unit” should be interpreted as means-plus-function elements (see page 5 of Office Action).
Without any admissions, the above-noted terms are hereby amended to recite a “display panel”, an “optical element”, and an “actuator”. Applicant respectfully submits that the recited terms are not means-plus-function elements. Accordingly, Applicant respectfully requests withdrawal of the means-plus-function interpretations.
Examiner replies that:
Interpretation has been withdrawn.
Applicant argues:
Claims 2 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite. The Office Action (page 6) asserts that the claim features of first image data comprising a plurality of frames and second image data generated for each frame are confusing and it is unclear whether the plurality of frames are intended to be included in the first image data. Without any admissions, claim 2 is hereby amended to recite:
The image display device of claim 1, wherein the first image data comprises a plurality of first frames and the second image data comprises a plurality of second frames, and
wherein the processor is further configured to set the location of the virtual image plane and generate a second frame of the plurality of second frames for each first frame of the plurality of first frames.
Thus, claim 2 recites that the second image data comprises second frames and the processor is configured to generate a second frame for each of the first frames.
Claim 20 is hereby amended to recite similar features.
Examiner replies that:
Withdrawn.
Regarding 35 USC § 102/103.
Applicant argues:
Regarding claim 1, the Office Action (pages 7-9) asserts that Samec discloses all the claim features. Applicant respectfully disagrees, at least because Samec does not disclose or suggest “the actuator is further configured to move the display panel in a direction parallel to an optical axis of the display panel so that a distance between the display panel and the optical element is changed,” as claimed. Samec discloses a multi-depth plane display system as shown in FIG. 6 reproduced below: pols . 8B OY pessoeeseee oo LLL ee Leb enon elalihatotortne RS, 30-0 Se ee = ae a SRO. Pitts oo Sr eet tate * wees pe fee hE) Honest i Se ee eee , ee ee ee a i A ote FIG, 6 Se Paragraph [0055] discloses a controller 560 (alleged drive unit) that controls timing and provision of image information to each of waveguides 270, 280, 290, 300, 310 using image injection devices 360, 370, 380, 390, 400 to produce images having different depth planes. However, the controller 560 of Samec does not cause any relative motion to occur between the alleged display element (waveguides 270, 280, 290, 300, 310) and the alleged light transfer unit (light modulator 540. Instead, different images are provided to different injection devices 360, 370, 380, 390, 400 at different times to produce images at different depth planes. In rejecting claim 5, the Office Action asserts that a similar feature is disclosed by paragraph [0058] of Samec. However, paragraph [0058] of Samec merely discloses that images at different depth planes are formed by causing light from the different waveguides 270, 280, 17 290, 300, 310 to pass through different numbers of lenses 350, 340, 330, 320. Neither paragraph [0058] nor any other portion of Samec discloses moving any of the waveguides to change a distance between the waveguide and an optical element.
Thus, Samec does not disclose or suggest “the actuator is further configured to move the display panel in a direction parallel to an optical axis of the display panel so that a distance between the display panel and the optical element is changed,” as claimed.
Sung is equally silent regarding the above-noted features that are missing in Samec. Accordingly, Applicant respectfully submits that claim 1 is patentable because Samec does not disclose or suggest all the claim elements.

Applicant has amended the claims to change the scope since the previous action. The amendment(s) necessitate new ground(s) of rejection and are rejected in detail under the § 102/103 headings below.
Drawings
The drawings are objected to because Fig. 1-13 are of insufficient quality. MPEP 608.02.  “(l) Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.”
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The claims recite “display panel”, which is not found in the specification.
Allowable Subject Matter
Claim 7-11, 13-14, 22-25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 15-21 is/are rejected under is/are rejected under 35 U.S.C. 103 as being unpatentable over Samec U.S. Patent/PG Publication 20170237974 in view of Lanman U.S. Patent/PG Publication 20170262054.
Regarding claim 1:
 An image display device comprising: (Samec [0029] Augmented reality display systems may present virtual content to a user (or viewer), with the virtual content appearing to be located at three-dimensional locations in space in the user's field of view.).
 a processor (Samec [0120] It will be appreciated that each of the processes, methods, and algorithms described herein and/or depicted in the figures may be embodied in, and fully or partially automated by, code modules executed by one or more physical computing systems, hardware computer processors) configured to set a location of a virtual image plane on which a virtual image is formed according to depth information included in first image data and generate second image data obtained by correcting the first image data based on the set location of the virtual image plane (Samec [0093]-[0099] Advantageously, in some embodiments, the display system may modify a depth plane at which a virtual object is presented, and this modification may reduce the switching of the display system between depth planes and/or the switching of the accommodative response of the user's. FIG. 10B illustrates another example of a representation of the user viewing content. As illustrated, the second object 1008 has been adjusted to be associated with the same depth plane as the first object 1006. For example, the first object 1006 and the second object 1008 are both associated with or placed on depth plane B. In some embodiments, when light is output to the user to provide image information for either the first object 1006 or the second object 1008, the wavefront divergence will be the same. Therefore, the user's eyes 1002 may avoid being required to change accommodation when switching focus between the virtual objects 1006, 1008.) since Samec provides a number of scenarios where an image is displayed at a depth and the image is updated to a different depth based on a different desired plane.
 an image forming optical system comprising: (Samec [0029] Augmented reality display systems may present virtual content to a user (or viewer), with the virtual content appearing to be located at three-dimensional locations in space in the user's field of view.).
 a display panel configured to modulate light to form a display image according to the second image data (Samec [0033] To present virtual content at discrete depth planes, a display system may include one or more waveguides configured to output light with different wavefront divergence corresponding to different depth planes. )(Samec [0034] The vari-focal display system, as described above, may therefore present all virtual content using a particular wavefront divergence (corresponding to a particular depth plane) for each frame. As the user modifies his/her fixation point, light having different wavefront divergence may be selected to present other virtual content on other depth planes. [0030] The depth cues may include accommodation cues and/or binocular cues. As will be described, adjusting accommodation cues of a virtual object may include adjusting wavefront divergence of light being output to the user by the display system, and adjusting binocular cues may include adjusting views of the virtual object that are being provided to each eye of the user (e.g., adjusting binocular disparity).)
 and optical element configured to form the virtual image on the virtual image plane, wherein the virtual image corresponds to the display image formed by the display panel, and the optical element comprises a focusing member (Samec [0053] In some embodiments, the light injected into the waveguides 270, 280, 290, 300, 310 is provided by a light projector system 520, which comprises a light module 530, which may include a light emitter, such as a light emitting diode (LED). The light from the light module 530 may be directed to and modified by a light modulator 540, e.g., a spatial light modulator, via a beam splitter 550. The light modulator 540 may be configured to change the perceived intensity of the light injected into the waveguides 270, 280, 290, 300, 310. Examples of spatial light modulators include liquid crystal displays (LCD) including a liquid crystal on silicon (LCOS) displays.).
 and an configured to drive the image forming optical system to adjust the location of the virtual image plane (Samec [0055] A controller 560 controls the operation of one or more of the stacked waveguide assembly 260, including operation of the image injection devices 360, 370, 380, 390, 400, the light source 530, and the light modulator 540. In some embodiments, the controller 560 is part of the local data processing module 140. The controller 560 includes programming (e.g., instructions in a non-transitory medium) that regulates the timing and provision of image information to the waveguides 270, 280, 290, 300, 310 according to, e.g., any of the various schemes disclosed herein. In some embodiments, the controller may be a single integral device, or a distributed system connected by wired or wireless communication channels. The controller 560 may be part of the processing modules 140 or 150 (FIG. 2) in some embodiments.).
Samec does not expressly disclose  moving the display panel. In a related field of endeavor, Lanman teaches:
an actuator; wherein the actuator is further configured to move the display panel in a direction parallel to an optical axis of the display panel so that a distance between the display panel and the optical element is changed. (Lanman Thus, varifocal actuation block 902 may include actuators or motors that move electronic display 202 and/or optical block 204 on a track to change the distance between them or may include actuators and other components or mechanisms for changing the properties of one or more lenses included in optics block 204. Varifocal actuation block 902 may be separate from or integrated into optics block 204 in various embodiments.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to move the display as taught by Lanman. The rationale for doing so would have been that it is a simple substitution where Samec provides for multiple depths, and Lanman provides for multiple depths by adjusting a distance between components, where both use a vari-focal system for a display (Samec [0032] vari-focal display system may determine a three-dimensional fixation point at which the user is fixating)(Lanman [0055] FIG. 9 shows diagram of virtual reality headset 900 that includes a varifocal block 902, in accordance with at least one embodiment.) and the specific implementation of variable focus can be substituted. Therefore it would have been obvious to combine Lanman with Samec to obtain the invention.
Regarding claim 2:
 The image display device of claim 1, has all of its limitations taught by Samec. Samec further teaches  wherein the first image data comprises a plurality of first frames, and the second image comprises a plurality of second frames (Samec [0121] For example, a video may include many frames)
 and wherein the processor is further configured to set the location of the virtual image plane and  generate a second frame of the second plurality of second frames for each first frame of the plurality of frames (Samec [0032] When presenting virtual content at a subsequently selected depth plane, perceptible flicker may, as an example, be introduced as the display system switches to presenting virtual content at the subsequently selected depth plane and back again to the previous depth plane. For example, as the user modifies his/her eyes to fixate on a subsequent fixation point, the display system may select the subsequent depth plane to present virtual content in a subsequently presented frame.)(Samec [0034] The vari-focal display system, as described above, may therefore present all virtual content using a particular wavefront divergence (corresponding to a particular depth plane) for each frame.).
Regarding claim 3:
 The image display device of claim 2, has all of its limitations taught by Samec. Samec further teaches  wherein respective virtual images corresponding to each first frame from among the plurality of first frames have a same respective apparent size (Samec [0095] Optionally, a perceived size of the second object 1008 may be adjusted according to a perceived distance that the second object 1008 appears to have moved. For example, as illustrated in FIG. 10A the second object 1008 was initially presented as being farther from the first object 1006 (e.g., based at least in part on binocular disparity). Therefore, if binocular cues are adjusted, such that the second object 1008 is perceived to be located closer to the user, the display system may scale the second virtual object 1008 so that it is perceived to be a similar size. For example, the display system may scale the second virtual object 1008 so that it takes up a same quantity (e.g., volume and/or area) of the field of view 1004 of the user. As another example, the display system may scale the second virtual object 1008 so that it matches an angular resolution of the eyes of the user. For example, the font size of text can increase for a book moved further from the user.).
Regarding claim 4:
 The image display device of claim 1, has all of its limitations taught by Samec. Samec further teaches  wherein the processor is further configured to generate a drive signal to control the image forming optical system according to the set location of the virtual image plane and transmit the drive signal to the  (Samec Fig. 13)(Samec [0122] Code modules or any type of data may be stored on any type of non-transitory computer-readable medium, such as physical computer storage including hard drives, solid state memory, random access memory (RAM), read only memory (ROM), optical disc, volatile or non-volatile storage, combinations of the same and/or the like. In some embodiments, the non-transitory computer-readable medium may be part of one or more of the local processing and data module (140), the remote processing module (150), and remote data repository (160). The methods and modules (or data) may also be transmitted as generated data signals (e.g., as part of a carrier wave or other analog or digital propagated signal) on a variety of computer-readable transmission mediums, including wireless-based and wired/cable-based mediums, and may take a variety of forms (e.g., as part of a single or multiplexed analog signal, or as multiple discrete digital packets or frames). The results of the disclosed processes or process steps may be stored, persistently or otherwise, in any type of non-transitory, tangible computer storage or may be communicated via a computer-readable transmission medium.).

actuator; (Lanman Thus, varifocal actuation block 902 may include actuators or motors that move electronic display 202 and/or optical block 204 on a track to change the distance between them or may include actuators and other components or mechanisms for changing the properties of one or more lenses included in optics block 204. Varifocal actuation block 902 may be separate from or integrated into optics block 204 in various embodiments.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to move the display as taught by Lanman. The rationale for doing so would have been that it is a simple substitution where Samec provides for multiple depths, and Lanman provides for multiple depths by adjusting a distance between components, where both use a vari-focal system for a display (Samec [0032] vari-focal display system may determine a three-dimensional fixation point at which the user is fixating)(Lanman [0055] FIG. 9 shows diagram of virtual reality headset 900 that includes a varifocal block 902, in accordance with at least one embodiment.) and the specific implementation of variable focus can be substituted. Therefore it would have been obvious to combine Lanman with Samec to obtain the invention.
Regarding claim 5:
 The image display device of claim 4, has all of its limitations taught by Samec. Samec further teaches  wherein the panel in the direction parallel to an optical axis of the display element according to the drive signal so that a distance between the display panel and the focusing member is changed (Samec [0058] Both the out-coupling optical elements of the waveguides and the focusing aspects of the lenses may be static (i.e., not dynamic or electro-active). In some alternative embodiments, either or both may be dynamic using electro-active features.).

actuator; (Lanman Thus, varifocal actuation block 902 may include actuators or motors that move electronic display 202 and/or optical block 204 on a track to change the distance between them or may include actuators and other components or mechanisms for changing the properties of one or more lenses included in optics block 204. Varifocal actuation block 902 may be separate from or integrated into optics block 204 in various embodiments.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to move the display as taught by Lanman. The rationale for doing so would have been that it is a simple substitution where Samec provides for multiple depths, and Lanman provides for multiple depths by adjusting a distance between components, where both use a vari-focal system for a display (Samec [0032] vari-focal display system may determine a three-dimensional fixation point at which the user is fixating)(Lanman [0055] FIG. 9 shows diagram of virtual reality headset 900 that includes a varifocal block 902, in accordance with at least one embodiment.) and the specific implementation of variable focus can be substituted. Therefore it would have been obvious to combine Lanman with Samec to obtain the invention.
Regarding claim 15:
 The image display device of claim 1, has all of its limitations taught by Samec. Samec further teaches  further comprising an eye tracking sensor configured to sense a depth location viewed by an observer, wherein the processor is further configured to set the location of the virtual image plane according to the sensed depth location (Samec [0032] As an example of determining a fixation point, the display system may monitor the orientations and/or shapes of the user's eyes and determine a three-dimensional location at which respective determined gazes of the eyes intersect.).
Regarding claim 16:
 The image display device of claim 1, has all of its limitations taught by Samec. Samec further teaches  wherein the optical element is further configured to set an image at a position of an observer by combining the display image formed by the display panel and light entering the optical element from a front side of the observer and transmits the image to a visual field of the observer (Samec [0057]-[0058] The other waveguide layers 300, 310 and lenses 330, 320 are similarly configured, with the highest waveguide 310 in the stack sending its output through all of the lenses between it and the eye for an aggregate focal power representative of the closest focal plane to the person. To compensate for the stack of lenses 320, 330, 340, 350 when viewing/interpreting light coming from the world 510 on the other side of the stacked waveguide assembly 260, a compensating lens layer 620 may be disposed at the top of the stack to compensate for the aggregate power of the lens stack 320, 330, 340, 350 below.).
Regarding claim 17:
 The image display device of claim 1, has all of its limitations taught by Samec. Samec further teaches  wherein the display element comprises a left eye display element and a right eye display element, (Samec [0045] Two distinct images 190, 200—one for each eye 210, 220—are outputted to the user to provide binocular cues that the user's visual system may interpret to derive a perception of depth. The images 190, 200 are spaced from the eyes 210, 220 by a distance 230 along an optical or z-axis that is parallel to the line of sight of the viewer.)
 wherein the second image data comprises second left eye image data and second right eye image data, and wherein the left eye display element is configured to form a left eye display image according to the second left eye image data and the right eye display element is configured to form a right eye display image according to the second right eye image data (Samec [0087] With reference now to FIG. 10A, an example is illustrated of a representation of a user viewing content (e.g., content included in a display frustum representing the user's field of view 1004) presented by a display system (e.g., the display system 80, FIG. 2). The representation includes the user's eyes 1002, and the content includes a first virtual object 1006 (e.g., a book) and a second virtual object 1008 (e.g., a tree). As an example, the user may be reading about trees as described in the first virtual object 1006 (e.g., a book, or a representation of text, may appear to be presented to the user), and as the user reads the first virtual object 1006, different representations of trees may be presented. Additionally, the book 1006 may optionally be a real-world object (e.g., an actual book), and as the user reads the book 1006, the display system may present different trees to the user corresponding to trees described in the book 1006. The first virtual object 1006, or first real-world object, and second virtual object 1008, will hereinafter be referred to as the first object and the second object, respectively.).
Regarding claim 18:
 The image display device of claim 1, has all of its limitations taught by Samec. Samec further teaches  wherein the image display device is a wearable device (Samec Fig. 2).
Regarding claim 19:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
Regarding claim 20:
The claim is a/an parallel version of claim 2. As such it is rejected under the same teachings.
Regarding claim 21:
The claim is a/an parallel version of claim 3. As such it is rejected under the same teachings.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samec U.S. Patent/PG Publication 20170237974 in view of Sung U.S. Patent/PG Publication 20200035027.
Regarding claim 12:
 The image display device of claim 1, has all of its limitations taught by Samec. 
Samec does not expressly disclose  depth and color maps. In a related field of endeavor, Sung teaches:
wherein the processor is further configured to set the location of the virtual image plane by analyzing a depth map and a color map included in the first image data (Sung [0043] FIGS. 6A and 6B illustrate examples in which a color map and a depth map are extracted and a representative depth is selected according to the flowchart of FIG. 5;).
Therefore, it would have been obvious before the effective filing date of the claimed invention to use a depth and color map as taught by Sung. The rationale for doing so would have been a simple substitution, where Samec teaches displaying at a depth plane (Samec [0032]) but does not disclose calculations for determining the plane, where Sung provides a color and depth map to determine a depth at which to .
	Conclusion
For the prior art referenced and the prior art considered pertinent to Applicant’s disclosure but not relied upon, see PTO-892 “Notice of References Cited”.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov. The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616